DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 18 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fuller (US 4,946,164 A).  
      
Regarding claim 18, Fuller teaches 18. (Currently Amended) An air levitation system comprising an object for air levitation, a projectile for striking the object for air levitation, and a base which has an entrance aperture and an exit aperture.   See 1:35+.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim limitations. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.
      
Claims 1-5, 7-14, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fuller (US 4,946,164 A) in view of Waltershceid (US 2013/0098345 A1).
      
Regarding claim 1, Fuller teaches 1. (Currently Amended) A hydrodynamic levitation system comprising an object for hydrodynamic levitation, a projectile for striking the object for hydrodynamic levitation, and a base which has an entrance aperture and an exit aperture. See Fig. 4 items 12 and 14.
Waltershceid does teach a projectile for striking the object See Fig. 1.   
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Fuller with Waltershceid to provide a soft dart projectile to a user (See [0023+]).
      
Regarding claim 2, Fuller teaches 2. (Original) The hydrodynamic levitation system of claim 1, further comprising a conduit and wherein the entrance aperture is capable of connection to the conduit, and wherein the conduit is capable of transport of water obtained from a water source.   See Fig. 4 item 15.
      
Regarding claim 3, Fuller teaches 3. (Original)The hydrodynamic levitation system of claim 1, wherein the exit aperture is smaller than the entrance aperture.   See Fig. 7 item 36 is smaller than 35.
      
Regarding claim 4, Fuller teaches 4. (Original)The hydrodynamic levitation system of claim 1, wherein the exit aperture has a valve which controls the feed of a stream of pressurized water from the water source out of the exit aperture.   See Fig. 7 and 1:40-46.
      
Regarding claim 5, Fuller teaches 5. (Currently Amended) The hydrodynamic levitation system of claim 2, wherein the water source comprises a stream of pressurized water which is of a pressure sufficient to hydrodynamically levitate the object for hydrodynamic levitation at a height above the base and wherein the stream of pressurized water can be varied such that it is able to be altered in height so as to be able to be struck by users of varying height with the projectile.   See Fig. 4 and 1:40-46.
      
Regarding claim 7, Waltershceid teaches 7. (Currently Amended) The hydrodynamic levitation system of claim 1, wherein the projectile is propelled from a water gun or a dart gun.   See Fig. 1.
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Fuller with Waltershceid to provide a soft dart projectile to a user (See [0023+]).
      
Regarding claim 8, Waltershceid teaches 8. (Currently Amended The hydrodynamic levitation system of claim 7, wherein the projectile is a dart gun which fires darts made of foam and/or plastic.   See [0023+].
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Fuller with Waltershceid to provide a soft dart projectile to a user (See [0023+]).
      
Regarding claim 9, Waltershceid teaches 9. (Original) The hydrodynamic levitation system of claim 8, wherein the darts contain a suction cup tip.   See Fig. 1.
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Fuller with Waltershceid to provide a soft dart projectile to a user (See [0023+]).
      
Regarding claim 10, Fuller teaches 10. (Currently Amended) A method of play comprising: providing a hydrodynamic levitation system comprising an object for hydrodynamic levitation,  and a base which has an entrance aperture and an exit aperture; connecting a conduit between a closed source of pressurized water and the entrance aperture of the base; opening the source of pressurized water to provide a flow of pressurized water to the entrance aperture of the base, said flow of pressurized water being sufficient to provide a stream of pressurized water from the exit aperture of the base; hydrodynamically levitating the object for hydrodynamic levitation on a portion of the stream of pressurized water;   See Fig. 4 items 12 and 14.
Waltershceid does teach a projectile for striking the object for hydrodynamic levitation, providing a user with a water gun or a dart gun which can fire the projectile; and, allowing the user to attempt to strike the hydrodynamically levitated object for hydrodynamic levitation with the projectile from the water gun or the dart gun. See Fig. 1.   
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Fuller with Waltershceid to provide a soft dart projectile to a user (See [0023+]).
      
Regarding claim 11, Fuller teaches 11. (Original) The method of claim 10, wherein during or after the opening step, the water pressure is varied to provide a height of the stream of pressurized water which is suitable for the user.   See 1:52+.
      
Regarding claim 12, Fuller teaches 12. (Original) The method of claim 10, wherein the step of hydrodynamically levitating the object for hydrodynamic levitation comprises placing the object for hydrodynamic levitation in a top center position of the stream of pressurized water.   See Fig. 1.
      
Regarding claim 13, Fuller teaches 13. (Original) The method of claim 10, wherein the step of hydrodynamically levitating the object for hydrodynamic levitation comprises placing the object in an off-center location in the top of the pressurized stream.   See Fig. 4.
      
Regarding claim 14, Fuller teaches 14. (Original) The method of claim 13, wherein the placing of the object in an off-center location in the top of the pressurized stream comprises placing the object perpendicularly into a side portion of the stream of pressurized water and releasing the object.   See Fig. 4 (Placing the ball into the stream perpendicular would be an obvious way to launch the ball into the water stream.).
      
Regarding claim 17, Waltershceid teaches 17. (Currently Amended) The method of claim 10 wherein the dart gun fires darts made of foam and/or plastic.   See [0023+].
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Fuller with Waltershceid to provide a soft dart projectile to a user (See [0023+]).
      
Regarding claim 19, Waltershceid teaches 19. (Currently Amended) The air levitation system of claim 18 wherein the a projectile is fired from a water gun or a dart gun.   See Fig. 1.
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Fuller with Waltershceid to provide a soft dart projectile to a user (See [0023+]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503. The examiner can normally be reached Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711